DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/1/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 (as well as dependent claims 2-4 and 7 due to dependency) is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation, “only on the body of water side of the piling”, referring to the vertical and angled connection root attachment to the piling. The content of the amendment has not been disclosed anywhere in the specification. The drawings similarly do not show this arrangement. Applicant’s remarks point to Fig. 3 for support of these limitations. However, in Fig. 3 the angled connection roots are attached to the piling coupling, not the piling, and appear to be attached, at least, to the front and sides of the device. Therefore, if applicant is intending that the angled roots are attached on only one side of the device then the drawings and specification do not support such an amendment. The vertical connection root shown in Fig. 3 is also not attached only on a body of water side of a piling as one of ordinary skill would understand. Instead, the vertical connection root appears to be facing all directions; the shore side and water side of a piling is not shown in the drawings.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (as well as dependent claims 2-4, and 7 due to dependency) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “one or more vertical connection roots connected to the piling coupling only on the body of water side of the piling; d) a plurality of angled connection roots connected to the vertical connection roots only on the body of water side of the piling”, which is vague and indefinite. Page 8 of the specification states, “the vertical connection roots 9 are the dock pilings”, which is shown in Fig. 3. First, if the vertical connection root is the dock piling how can the vertical root be connected to the piling? Are the piling and vertical connection root the same or separate structures? If applicant intends for them to be separate structures, then this is not supported by the drawings or disclosure. Furthermore, if applicant intends that the piling is a vertical connection root then how would the root only be connected on the body of water side of the piling? According to Fig. 3 the vertical connection root 9 faces all directions, although the drawings do not show a shore side or body of water side.
Claim 1 recited the limitation, “a plurality of the artificial mangrove connection roots…” which is vague and indefinite. It is unclear if this limitation includes both vertical and angled connection roots, or only one of vertical and angled connection roots.
Claim 1 recites the limitation, “an artificial mangrove designed for placement in a body of water” which is vague and indefinite. It is unclear which elements make up the artificial mangrove. Is the artificial mangrove all elements coupled below piling coupling #30? Is the vertical connection root then intended to be part of the artificial mangrove? The drawings and specification make the limitation unclear.
Claim 1 recites the limitation, “a plurality of angled connection roots connected to the vertical connection roots only on the body of water side of the piling” which is vague and indefinite. It is unclear how the angled roots are attached. Page 8 of the specification discloses that the angled connection roots are attached to the piling coupling, not to the vertical connection root. 
In view of the rejections above under 35 U.S.C. 112, the claims referred to in any and all rejections below are rejected as best understood.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4 is/are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over LEE SANG IM et al. (KR 20160107638 A; hereinafter Lee) in view of Calinski; Michael D. (US 20090320766 A1; hereinafter Calinski).
Regarding claim 1 Lee teaches:
A positionally fixed artificial mangrove designed for placement in a body of water comprising. (See Fig. 3 #100, 200, 300); [0036]
a structure having a shore side and a body of water side. (See Fig. 3 #200, 300); [0040]
a coupling for fixed attachment of the artificial mangrove. (See Fig. 1 #110); [0024]
c) one or more vertical connection roots connected to the coupling only on the body of water side of the structure. (See Fig. 1 #120); [0025]
d) a plurality of angled connection roots connected to the vertical connection roots only on the body of water side of the surface at an angle from 0 to about 70 degrees. (See Fig. 1 #130A-C); [0028]
Lee does not teach. Calinski teaches:
An artificial mangrove for attachment to a piling. (See Fig. 16 #45); [0040]
It would have been obvious to one of ordinary skill within the art before the effective filing date to have modified the fixed surface of Lee to a piling, as taught by Calinski, in order to gain the advantages of enhancing available habitat for marine life, and since applicant has disclosed that the device can be attached to a variety of surfaces and functionality would be the same [015]. One of ordinary skill would have recognized that the device of Lee could be attached to a piling, and the results of the combination were predictable. 
Lee in view of Calinski does not teach:
and e) one or more positionally fixed anchors, which attach a plurality of the artificial mangrove connection roots to the horizontal bottom of the body of water.
However, Lee does disclose that mangrove roots extend into the sea bed to dampen wave force. Therefore, it would have been obvious to one of ordinary skill before the effective filing date to have modified the artificial mangrove of Lee and Calinski to include positionally fixed anchors, which attach a plurality of the artificial mangrove connection roots to the horizontal bottom of the body of water, in order to gain the advantages of a more stable marine ecosystem [0036].
Regarding claim 2 Lee in view of Calinski, as shown above, discloses all of the limitations of claim 1. Lee does not teach. Calinski further teaches:
Artificial prop roots made of marine grade plastic. (abstract); [0032]
It would have been obvious to one of ordinary skill within the art before the effective filing date to have modified the vertical and angled connection roots of Lee to be made from marine grade plastic, as taught by Calinski, in order to gain the advantages of improving the longevity of the device [0015], and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. HDPE is a marine grade plastic, and therefore meets the claim.
Claim 3 is rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Lee in view of Calinski, further in view of Van de Riet; Keith (US 20190127936 A1; hereinafter Van de Riet).
Regarding claim 3 Lee in view of Calinski, as shown above, discloses all of the limitations of claim 1. Lee in view of Calinski does not teach. Van de Riet teaches:
Roots with varying diameter. [0038]
Lee, Calinski, and Van de Riet does not teach roots having a diameter of one inch or less. It would have been obvious to one of ordinary skill within the art at the time of filing to modify the roots of Lee, Calinski, and Van de Riet to include a diameter of 1 inch or less, in order to gain the advantages of achieving a desired habitat, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 4 Lee in view of Calinski, as shown above, discloses all of the limitations of claim 1. Lee further teaches:
Wherein the artificial mangrove is positioned in the body of water. (abstract); [0010]
Claim 7 is rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Lee in view of Calinski, further in view of Li; Piao-Chin (US 20060233611 A1; hereinafter Li).
Regarding claim 7 Lee in view of Calinski, as shown above, discloses all of the limitations of claim 1. Lee and Calinski does not teach. Li teaches:
Stakes for anchoring a marine habitat. (See Fig. 1 #21); [0048]
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the anchor of Lee and Calinski, to include stakes, as taught by Li in order to gain the advantages of a less invasive form of anchoring to a floor of a body of water, since a simple substitution of one known element for another would obtain predictable results, and applicant states within the specification [0022] that devices like anchors and weights can also be used.
Response to Arguments
Applicant's arguments filed 05/11/2022 have been fully considered but they are not persuasive. 
In response to applicant’s arguments that Lee does not teach where the roots of the artificial mangrove are only on the body of water side, this is not found persuasive. The device of Lee, shows, in at least Fig. 3, that the roots are only on one side of device (200,300), which is the body of water side. The opposite side faces an embankment or shoreline. 
Furthermore, as explained in the rejection above, it is unclear how the vertical connection root can be connected to the piling coupling only on the body of water side of the piling, and how the angled connection roots are also only connected on the body of water side of the piling since the drawings and specification do not support such limitations. Furthermore, applicant has not disclosed criticality to these limitations, and discloses that the artificial mangrove could be deployed in a variety of different settings and orientations. See rejection above. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY LOWERY whose telephone number is (571)270-3228. The examiner can normally be reached M-F 7 am-4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRITTANY A LOWERY/Examiner, Art Unit 3644                                                                                                                                                                                                        
/MONICA L PERRY/Primary Examiner, Art Unit 3644